—Order of disposition, Family Court, New York County (Leah Marks, J.), entered on or about January 26, 1996, which, upon a fact-finding determination that respondent had violated the terms of a suspended judgment, terminated respondent’s parental rights on the ground of permanent neglect, and committed custody and guardianship of the subject child to the Commissioner of Social Services and petitioner agency for the purpose of adoption, unanimously affirmed, without costs.
A preponderance of the evidence supports Family Court’s finding that respondent did not adhere to the conditions upon which the judgment finding her to have permanently neglected the subject child had been suspended (see, Matter of Grace Q., 200 AD2d 894, 895). In this regard, the evidence established that respondent, in violation of the suspended judgment, failed to follow the rules and regulations of Phoenix House, failed to complete a drug rehabilitation program and failed to attend individual psychotherapy. Respondent’s repeated inability to complete treatment programs, unwillingness to seek psychotherapy, and instability and immaturity with respect to the discharge of her parental obligations amply support the conclusion that the best interests of the subject child, who has spent virtually her entire life in foster care, would be served by terminating respondent’s parental rights.
We have considered respondent’s remaining contentions and find them to be without merit. Concur — Milonas, J. P., Nardelli, Mazzarelli and Saxe, JJ.